 
SECURED & COLLATERALIZED PROMISSORY NOTE
$1,300,000 PLUS INTEREST DUE & PAYABLE
DOCUMENT C-07142011a
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THIS NOTE MAY NOT BE SOLD. OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR APPLICABLE EXEMPTION OR SAFE
HARBOR PROVISION.
 
FOR VALUE RECEIVED, on the Effective Date, as defined below, JMJ Financial (the
“Borrower,” or “Writer”), hereby promises to pay to the Lender (“Lender” or “
Holder”), as defined below, the Principal Sum, as defined below, along with the
Interest Rate, as defined below, according to the terms herein.
 
The “Holder” shall be:
 
Cytomedix, Inc.
     
The “Principal Sum” shall be:
 
$1,300,000 (one million three hundred thousand US Dollars); Subject to the
following: accrued, unpaid interest shall be added to the Principal Sum.
     
The “Consideration” shall be:
 
$1,300,000 (one million three hundred thousand US dollars) in the form of this
$1,300,000 Secured & Collateralized Promissory Note as memorialized and
evidenced by the attached Exhibit A Collateral and Security Agreement.
     
The “Interest Rate” shall be:
 
4% one-time interest charge on the Principal Sum. No interest or principal
payments are required until the Maturity Date, but both principal and interest
may be prepaid prior to maturity date.
     
The “Recourse” terms shall be:
 
This is a full recourse Note such that, for example, if the Writer defaults on
the payment of this Note, forcing the Holder to foreclose on the
security/collateral and there is a deficiency between (1) the outstanding
principal and interest amount and (2) the foreclosure liquidation amount; then
the Holder has the right to pursue additional claims against the Writer for that
deficiency.
     
The “Collateral” or “Security” shall be:
 
$1,300,000 worth of money market fund (or similar equivalent), or $1,300,000
worth of any other assets, as memorialized and evidenced by the attached Exhibit
A Collateral and Security Agreement.
     
The “Maturity Date” is the date upon which the Principal Sum of this Note, as
well as any unpaid interest shall be due and payable, and that date shall be:
 
Three years from the Effective Date, as defined below on the signature page.
     
The “Prepayment Terms” shall be:
 
Prepayment is permitted at any time by payment in the form of any of the
following: (1) cash, or (2) other negotiated form of payment mutually agreed to
in writing, or (3) by surrender of the Convertible Promissory Note Document
B-07142011a, or (4) by surrender of the Collateral or Security with which this
Promissory Note is secured.

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1 PAYMENT-RELATED PROVISIONS
 
1.1  Loan Payment Schedule. While no principal or interest payments are required
until the Maturity Date, unless otherwise adjusted by Writer with written notice
to Holder, or unless otherwise prepaid as set forth above whereby prepayment is
permitted at any time by payment of cash, or other mutually agreed and
negotiated payment, or by surrender of the Convertible Promissory Note Document
B-07142011a, or by surrender of the Collateral or Security related hereto;
provided that all conversions are honored as set forth under Convertible
Promissory Note Document B-0714201la and provided that Rule 144 is available to
remove the restrictive legend from those shares obtained in those conversions
and such that the shares effectively become immediately freely tradable, Writer
will plan to make payments in total monthly amounts of $150,000 beginning 210
days from the execution of this agreement. Writer reserves the right to (1) make
payments prior to 210 days from the execution of this agreement, and (2) to make
payments in monthly amounts in excess of $150,000, and (3) to adjust this
payment schedule and payment amounts with written notice to Holder. Please note:
The $150,000 figure is based on recent liquidity, and is subject to change based
on change in liquidity.
 
1.2  Interest Rate, Interest payable on this Note will accrue interest at the
Interest Rate and shall be applied to the Principal Sum.
 
1.3  Application of Payment. Unless otherwise specified in writing by Writer,
all payments made on this Note will be first applied to the Principal Sum.
 
ARTICLE 2 MISCELLANEOUS
 
2.1.  Notices. Any notice required or permitted hereunder must be in writing and
be either personally served, sent by facsimile or email transmission, or sent by
overnight courier. Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.
 
2.2.  Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, means this instrument as originally executed, or if
later amended or supplemented, then as so amended or supplemented.
 
2.3.  Assignability. This Note will be binding upon the Writer and its
successors and permitted assigns, and will inure to the benefit of the Holder
and its successors and permitted assigns, and may be assigned by the Holder only
with written consent by Writer.
 
2.4.  Governing Law. This Agreement will be governed by, and construed and
enforced in accordance, with the laws of the State of Florida, without regard to
the conflict of laws principles thereof. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in Miami-Dade County, in the State of Florida. Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.
 
 
 

--------------------------------------------------------------------------------

 
 
2.5.  Maximum Payments. Nothing contained herein may be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum will be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Writer.
 
2.6.  Attorney Fees. In the event any attorney is employed by either party to
this Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding will be
entitled to recover from the other party reasonable attorneys’ fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.
 
2.7.  No Public Announcement. Except as required by securities law, no public
announcement may be made regarding this Note, payments, or conversions without
written permission by both Writer and Holder.
 
2.8.  Transfer, Pledge, Sale, Collateral, Offer. Holder may not transfer,
pledge, sell, use as collateral, offer, or hypothecate this Note to any third
party without written approval from Writer.
 
2.9.  Effective Date. This Note will become effective only upon occurrence of
the two following events: Execution by both parties, delivery of Document
B-07142011a by the Writer.
 
HOLDER:


/s/ David Jorden 7/14/11
 
/s/ Martin Rosendale 14 July 2011
David Jorden
 
Martin Rosendale
Director
 
CEO
Cytomedix, Inc.
 
Cytomedix, Inc.



WRITER:
 
[sig.jpg]
 
JMJ Financial / Its Principal

 
EFFECTIVE DATE AS EXECUTED BY WRITER: 7/15/2011
NOTARY FOR SIGNATURE BY WRITER:


[seal.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
COLLATERAL & SECURITY AGREEMENT
 
1.  Security Interest. Writer hereby grants to Holder a security interest in the
following described property (“Security” or “Collateral” or “Security
Interest”):
 
$1,300,000 worth of money market fund (or similar equivalent), or $1,300,000
worth of any other assets
 
This Collateral and security interest will secure the payment and performance of
the Writer’s Secured & Collateralized Promissory Note Document C-07142011a in
the amount of $1,300,000 (one million three hundred thousand US Dollars).
 
2.    Warranties and Covenants of Writer. Writer makes the following warranties
and covenants to Holder:
 
(A)  Writer is the sole owner of the Collateral free from any lien, security
interest, or encumbrance, and Writer will defend the Collateral against all
claims and demands of all parties at any time claiming interest therein.
 
(B)   This Collateral has not been pledged, assigned, or hypothecated for any
other purpose, and no financing statement is on file in any local, state, or
federal institution, bureau, government, or public office.
 
(C)   While the principal and interest balance of the Secured & Collateralized
Promissory Note Document C-07142011a remains outstanding, Writer will not
transfer, sell, offer to sell, assign, pledge, liquidate, spend, or otherwise
transfer to any party an amount of the Collateral equal to or greater than the
outstanding balance of the Secured & Collateralized Promissory Note Document
C-07142011a.
 
(D)   Writer will pay promptly when due all taxes, expenses, and assessments
upon the Collateral.
 
3.  Perfection. Holder has the right, upon its election, to perfect the
Collateral and security and this Collateral and Security Agreement by filing a
financing statement or like instrument with its proper local, state, or federal
institution, bureau, government, or public office. Holder is encouraged to
perfect this instrument, and Writer will reasonably assist in Holder’s doing so.
 
4.  Remedies Upon Default. In the event of Writer’s default on the Secured &
Collateralized Promissory Note Document C-07142011a, Holder may declare all
obligations secured hereby immediately due and payable and shall have the
remedies of a secured party, including without limitation the right to take
immediate and exclusive possession of the Collateral or any part thereof, or to
obtain a court order to do so; and the Writer must surrender the security and
Collateral to the Holder within 5 (five) business days of receiving written
notice that Holder is taking possession of the Collateral as remedy of default.
 
 
 

--------------------------------------------------------------------------------

 
 
5.  Normal Course of Business. Provided that no default has occurred on the
Secured & Collateralized Promissory Note Document C-07142011a, Writer will use
and possess the Collateral in the normal course of business. Further, Writer may
liquidate, transfer, or exchange the Collateral into another viable investment
vehicle with equal or greater value, including but not limited to bonds, money
market funds, mutual funds, other stocks, or private placement convertible
promissory notes or other investment vehicles. However, any liquidation,
transfer, or exchange into another viable investment vehicle will not affect
Holder’s security, rights, or claims to the underlying Collateral. At any time
upon Holder’s request, Writer will promptly provide update on the investment
vehicle placement of this Collateral.
 
6.  Termination of Security. At the time of prepayment or payoff of the Secured
& Collateralized Promissory Note Document C-07142011a to Holder by Writer,
Holder’s security interest in this Collateral shall automatically terminate. In
the event that the Collateral and security interest were perfected by Holder as
set forth in Section 3, upon termination of security as set forth in this
section 6, the Holder will withdraw any and all perfection instruments on the
collateral and security within 5 (five) business days.
 
7.  Governing Law. This Agreement will be governed by, and construed and
enforced in accordance, with the laws of the State of Florida, without regard to
the conflict of laws principles thereof. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in Miami-Dade County, in the State of Florida. Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.
 
8.  No Public Announcement. No public announcement may be made regarding this
Collateral & Security Agreement without written permission by both Writer and
Holder. In the event that any securities law requires this document, to be filed
publicly, all information regarding description of the Collateral that is
considered personal financial information shall be struck out with
<<<CONFIDENTIAL>>> and listed as follows:
 
$1,300,000 worth of <<<CONFIDENTIAL>>> money market fund (or similar
equivalent), or $1,300,000 worth of any other assets
 
9.  Effective Date. This agreement will become effective as set forth in Section
2.9 of Secured & Collateralized Promissory Note Document C-07142011a.
 
HOLDER:


/s/ David Jorden 7/14/11
 
/s/ Martin Rosendale 14 July 2011
David Jorden
 
Martin Rosendale
Director
 
CEO
Cytomedix, Inc.
 
Cytomedix, Inc.



WRITER:
     
[sig2.jpg]
 
JMJ Financial / Its Principal
 

 
EFFECTIVE DATE AS EXECUTED BY WRITER: 7/15/2011
NOTARY FOR SIGNATURE BY WRITER:
 
[seal.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 